DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/389,804 filed on December 14, 2021.  Claims 1 to 24 are currently pending with the application.

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. 11,100,105, 11,036,738, and 11,036,739, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/17/2021, and 12/14/2021 were filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2, 3, 7, 10, 12, 13, 17, 20, 22, and 24 objected to because of the following informalities:  
Claim 2 reads “both the first and second geography”, in line 4, and for purposes of clarity, it should read “both the first and the second geography”.  Same rationale applies to claims 12 and 22, since they recite similar limitations.
Claim 3 recites “wherein the interval join” in line 1.  In view of amendments to claim 1, and for purposes of clarity, it should recite “wherein the single interval join”.  Same rationale applies to claims 7, 10, 13, 17, 20, and 24, since they recite the similar limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 11 and 21 recite identifying an interval-join predicate, and generating a modified query plan.
The limitation of identifying an interval-join predicate, which specifically recites “identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by at least one hardware 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “obtaining a query plan for a query, the query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation”, “obtaining query results See MPEP 2106.05(g)).  The limitation “outputting the query results”, amounts to data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  The at least one hardware processor and one or more computer-storage media in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of auditing objects) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and data-presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claims are not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “both the first and second geography data objects are multi-point geography data objects; and the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object”, which indicates the target of the data-gathering and manipulation, and is considered as merely linking the use of the judicial exception to a particular field of use or technological environment; limiting use of the abstract idea to a database system and geography data objects, does not meaningfully limit the claim.  Same rationale applies to claims 12 and 22, since they recite similar limitations.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the interval join comprises a multidimensional two-sided interval join”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.  Same rationale applies to claim 13 since it recites similar limitations.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the geospatial-function predicate comprises a containment predicate”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.  Same rationale applies to claim 14 since it recites similar limitations.
Claim 5 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the geospatial-function predicate comprises an intersection predicate”, which further elaborates on the 
Claim 6 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the geospatial-function predicate comprises a within-distance predicate”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 16 since it recites similar limitations.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the interval join comprises a multidimensional one-sided interval join”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 17 since it recites similar limitations.
Claim 8 is dependent on claim 7 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the geospatial-function predicate comprises a containment predicate”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claims 18 and 23 since they recite similar limitations.
Claim 9 is dependent on claim 7 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first geography data object is a multi-point geography data object; and the second geography data object is a single-point geography data object”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claims 19 and 23 since they recite similar limitations.

Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1 to 24 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 11, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, and further in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera.

Cao discloses:
A method comprising: 
obtaining a query plan for a query, the query plan comprising a join [Paragraph 0112 teaches receiving a query, and assessing the best plan for execution of the query; Paragraph 0133 teaches query optimizer determining the most efficient way to access, join, and aggregate data to answer the SQL request; Paragraph 0139 teaches query optimizer enumerates alternative plans, therefore, obtaining a query plan for a query];
generating a modified query plan [Paragraph 0128 teaches optimizer generates and determines optimum plans to access and join the tables specified in the query request; Paragraph 0146 teaches generating a query execution plan based on the query; Paragraph 0151 teaches generating a query plan; 320, Fig. 3A, Generate static plan], in which the join is replaced [Paragraph 0121 teaches converting outer joins to inner joins, therefore, replacing joins with other types of joins for simplification; Paragraph 0128 teaches query optimization may include query rewrites, therefore, replacement of operations; Paragraph 0180 teaches rewriting a query to a more simplified form by predicate pushup or pushdown, join elimination, etc.; Paragraph 0181 teaches rewriting a query by simplifying the query including inferring new predicates, consolidating predicates, etc., therefore, replacing operators];
obtaining query results of the query by executing the modified query plan [Paragraph 0152 teaches sending the query plan to the plan executor for execution, therefore, executing the query to obtain query results; 360, Fig. 3A, Plan Executor, which executes the query plan]; and 
outputting the obtained query results [Fig. 3A, Static Plan Result, therefore, outputting or returning the query results; Fig. 3B, Dynamic Plan Result, therefore, obtaining and returning the query results after executing the query plan].

Barrera discloses:
a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate to a first and second relation; Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea)]; 
identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0029 teaches optimizing component reduces the query predicates to conjuncts and analyzes them to with existing rules to choose a most compatible rule, to return a matching implied predicate, therefore, identifying the predicate that is implied by the query join; ;
generating a query plan in which the geospatial-function join is replaced by a single interval join that implements the implied interval-join predicate followed by a filter that applies the geospatial-function predicate to an output of the single interval join [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0040 teaches optimizing component simplifies the received query by generating new alternative predicates for the query operations (including Join) based on the query original predicates, and includes the substitutes into the query; Paragraph 0041 teaches optimizing component includes predicates substitutes into the query, and simplifies the expression, therefore, replacing predicates; Paragraph 0112 teaches an example of query rewriting, where the geospatial function join will be rewritten or replaced with an interval join with implied predicates, and including a filter at the end of the operations that applies the geospatial function predicate – JOIN GetRanges (stBoundingBox(@p2,5,5)) r ON t1.key BETWEEN (r.keymin and r.keymax); Paragraph 0104 teaches calling the original function at the end].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second 

	As to claim 7:
	Cao as modified by Barrera further discloses:
the interval join comprises a multi-dimensional one-sided interval join [Barrera Paragraph 0111 teaches join of multiple dimensions with the interval between(r.keymin and r.keymax)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a multi-dimensional one-sided interval join, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative implied predicates, including multi-dimensional one-sided interval joins, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).


Cao as modified by Barrera further discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating containment predicates, as taught by Barrera [Paragraphs 0117], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 11:
Cao discloses:
A database platform comprising: at least one hardware processor; and one or more computer-storage media containing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
obtaining a query plan for a query, the query plan comprising a join [Paragraph 0112 teaches receiving a query, and assessing the best plan for execution of the query; Paragraph 0133 teaches query optimizer determining the most efficient way to access, join, and aggregate data to answer the SQL request; Paragraph 0139 teaches query optimizer enumerates alternative plans, therefore, obtaining a query plan for a query];
generating a modified query plan [Paragraph 0128 teaches optimizer generates and determines optimum plans to access and join the tables specified in the query request; Paragraph 0146 teaches generating a query execution plan based on the query; Paragraph 0151 teaches generating a query plan; 320, Fig. 3A, Generate static plan], in which the join is replaced [Paragraph 0121 teaches converting outer joins to inner joins, therefore, replacing joins with other types of joins for simplification; Paragraph 0128 teaches query optimization may include query rewrites, therefore, replacement of operations; Paragraph 0180 teaches rewriting a query to a more simplified form by predicate pushup or pushdown, join elimination, etc.; Paragraph 0181 teaches rewriting a query by simplifying the query including inferring new predicates, consolidating predicates, etc., therefore, replacing operators]; 
obtaining query results of the query by executing the modified query plan [Paragraph 0152 teaches sending the query plan to the plan executor for execution, therefore, executing the query to obtain query results; 360, Fig. 3A, Plan Executor, which executes the query plan]; and 
outputting the obtained query results [Fig. 3A, Static Plan Result, therefore, outputting or returning the query results; Fig. 3B, Dynamic Plan Result, therefore, obtaining and returning the query results after executing the query plan].
Cao does not appear to expressly disclose a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object; generating a query plan in which the geospatial-function join is replaced by: a single interval join that implements the implied interval-join predicate and a filter that applies the geospatial-function predicate to an output of the single interval join.

a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate to a first and second relation; Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea)]; 
identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0029 teaches optimizing component reduces the query predicates to conjuncts and analyzes them to with existing rules to choose a most compatible rule, to return a matching implied predicate, therefore, identifying the predicate that is implied by the query join; Paragraph 0111 teaches geospatial function join for a first and second geography data objects, including the interval join comparing a bounding box of an object to coordinates of a second object (stBoundingBox(@p2,@max_tiles,@max_- depth)); Paragraph 0112 teaches an example of query rewriting, where the geospatial function join will be rewritten or replaced with an interval join with implied predicates];
generating a query plan in which the geospatial-function join is replaced by a single interval join that implements the implied interval-join predicate followed by a filter that applies the geospatial-function predicate to an output of the single interval join [Paragraph .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object; generating a query plan in which the geospatial-function join is replaced by: a single interval join that implements the implied interval-join predicate and a filter that applies the geospatial-function predicate to an output of the single interval join, as taught by Barrera [Paragraphs 0025, 0029, 0040, 0041, 0112, 0104], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative implied predicates, a 

As to claim 17:
	Cao as modified by Barrera further discloses:
the interval join comprises a multi-dimensional one-sided interval join [Barrera Paragraph 0111 teaches join of multiple dimensions with the interval between(r.keymin and r.keymax)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a multi-dimensional one-sided interval join, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative implied predicates, including multi-dimensional one-sided interval joins, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 18:
Cao as modified by Barrera further discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

As to claim 21:
Cao discloses:
One or more computer-storage media containing instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
obtaining a query plan for a query, the query plan comprising a join [Paragraph 0112 teaches receiving a query, and assessing the best plan for execution of the query; Paragraph 0133 teaches query optimizer determining the most efficient way to access, join, and aggregate data to answer the SQL request; Paragraph 0139 teaches query optimizer enumerates alternative plans, therefore, obtaining a query plan for a query];
generating a modified query plan [Paragraph 0128 teaches optimizer generates and determines optimum plans to access and join the tables specified in the query request; Paragraph 0146 teaches generating a query execution plan based on the query; Paragraph 0151 teaches generating a query plan; 320, Fig. 3A, Generate static plan], in which the join is replaced [Paragraph 0121 teaches converting outer joins to inner joins, therefore, replacing joins with other types of joins for simplification; Paragraph 0128 teaches query optimization may include query rewrites, therefore, replacement of operations; Paragraph 0180 teaches rewriting a query to a more simplified form by predicate pushup or pushdown, join elimination, etc.; Paragraph 0181 teaches ; 
obtaining query results of the query by executing the modified query plan [Paragraph 0152 teaches sending the query plan to the plan executor for execution, therefore, executing the query to obtain query results; 360, Fig. 3A, Plan Executor, which executes the query plan]; and 
outputting the obtained query results [Fig. 3A, Static Plan Result, therefore, outputting or returning the query results; Fig. 3B, Dynamic Plan Result, therefore, obtaining and returning the query results after executing the query plan].
Cao does not appear to expressly disclose a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object; generating a query plan in which the geospatial-function join is replaced by: a single interval join that implements the implied interval-join predicate and a filter that applies the geospatial-function predicate to an output of the single interval join.
Barrera discloses:
a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation [Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate to a first and second relation; Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea)]; 
identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0029 teaches optimizing component reduces the query predicates to conjuncts and analyzes them to with existing rules to choose a most compatible rule, to return a matching implied predicate, therefore, identifying the predicate that is implied by the query join; Paragraph 0111 teaches geospatial function join for a first and second geography data objects, including the interval join comparing a bounding box of an object to coordinates of a second object (stBoundingBox(@p2,@max_tiles,@max_- depth)); Paragraph 0112 teaches an example of query rewriting, where the geospatial function join will be rewritten or replaced with an interval join with implied predicates];
generating a query plan in which the geospatial-function join is replaced by a single interval join that implements the implied interval-join predicate followed by a filter that applies the geospatial-function predicate to an output of the single interval join [Paragraph 0006 teaches transforming the original query predicate into one or more new predicates that include at least one or an implied predicate; Paragraph 0025 teaches optimizing component introduces into a query one or more extra (or new) predicates, which can be implied predicates; Paragraph 0040 teaches optimizing component simplifies the received query by generating new alternative predicates for the query operations (including Join) based on the query original predicates, and includes the substitutes into the query; Paragraph 0041 teaches optimizing component includes predicates substitutes into the query, and simplifies the expression, therefore, replacing predicates; Paragraph .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating a query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation; identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object; generating a query plan in which the geospatial-function join is replaced by: a single interval join that implements the implied interval-join predicate and a filter that applies the geospatial-function predicate to an output of the single interval join, as taught by Barrera [Paragraphs 0025, 0029, 0040, 0041, 0112, 0104], because both applications are directed to query optimization; by simplifying the query operations, and incorporating alternative implied predicates, a best solution for the query is obtained, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

Claims 2 to 5, 9, 12 to 15, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera, and further in view of Yu et al. (U.S. Application No. 2019/0286635) hereinafter Yu.

Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 1 above, but neither Cao nor Barrera appear to expressly disclose both the first and second geography data objects are multi-point geography data objects; and the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object.
Yu discloses:
both the first and second geography data objects are multi-point geography data objects [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraph 0081 teaches find the area landmarks that lie within Manhattan, therefore, both first and second geography data objects are multi-point geography data objects; Paragraph 0082 teaches ST_WITHIN(A.boundary, ManhattanBound)]; and 
the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object [Paragraph 0082 teaches ST_WITHIN(A.boundary, ManhattanBound), therefore, the bounding polygon of the area, and the bounding polygon of Manhattan].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including both the first and second geography data objects are multi-point geography data objects; and the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object, as taught by Yu [Paragraphs 0081, 0082], because the applications are directed to query optimization; including the ability to manage multi-point geography data objects in both relations, enables system to simplify and 

As to claim 3:
Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 1 above, but neither Cao nor Barrera appear to expressly disclose the interval join comprises a multidimensional two-sided interval join.
Yu discloses:
the interval join comprises a multidimensional two-sided interval join [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraphs 0081-0083 teaches WHERE ST_WITHIN(taxi.pickup, ManhattanBound), ST_WITHIN(A.boundary, ManhattanBound), ST_WITHIN(taxipickup, A.boundary)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a multidimensional two-sided interval join, as taught by Yu [Paragraphs 0027, 0081-0073], because the applications are directed to query optimization; by simplifying the operations by including joins, the operators are optimized with leads to the creation of more efficient execution plans (See Yu Para [0027]).

As to claim 4:
Cao as modified by Barrera further discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].


As to claim 5:
Cao as modified by Barrera discloses:
the geospatial-function predicate comprises an intersection predicate [Barrera – Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, an intersection predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating intersection predicates, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

	As to claim 9:
	Cao as modified by Barrera discloses:
the first geography data object is a multi-point geography data object [Barrera - Paragraph 0112 teaches a query example including a geospatial function join, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating first geography data object as a multi-point geography data object, as taught by Barrera [Paragraphs 0112], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Cao nor Barrera appear to expressly disclose the second geography data object is a single-point geography data object. 
Yu discloses:
the second geography data object is a single-point geography data object [Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area; Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, where the first geography data object is the Manhattan.Bound area, hence, a multi-point object, and the second geography data object is the taxi.pickup point, therefore, a single-point]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including the second geography data object is a single-point geography data object, as taught by Yu [Paragraphs 0036, 0037], because the applications are directed to query 

As to claim 12:
Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 11 above, but neither Cao nor Barrera appear to expressly disclose both the first and second geography data objects are multi-point geography data objects; and the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object.
Yu discloses:
both the first and second geography data objects are multi-point geography data objects [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraph 0081 teaches find the area landmarks that lie within Manhattan, therefore, both first and second geography data objects are multi-point geography data objects; Paragraph 0082 teaches ST_WITHIN(A.boundary, ManhattanBound)]; and 
the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object [Paragraph 0082 teaches ST_WITHIN(A.boundary, ManhattanBound), therefore, the bounding polygon of the area, and the bounding polygon of Manhattan].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including both the first and second geography data objects are multi-point geography data objects; and the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object, as taught by Yu [Paragraphs 

As to claim 13:
Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 11 above, but neither Cao nor Barrera appear to expressly disclose the interval join comprises a multidimensional two-sided interval join.
Yu discloses:
the interval join comprises a multidimensional two-sided interval join [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraphs 0081-0083 teaches WHERE ST_WITHIN(taxi.pickup, ManhattanBound), ST_WITHIN(A.boundary, ManhattanBound), ST_WITHIN(taxipickup, A.boundary)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a multidimensional two-sided interval join, as taught by Yu [Paragraphs 0027, 0081-0073], because the applications are directed to query optimization; by simplifying the operations by including joins, the operators are optimized with leads to the creation of more efficient execution plans (See Yu Para [0027]).

As to claim 14:

the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating containment predicates, as taught by Barrera [Paragraphs 0117], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

As to claim 15:
Cao as modified by Barrera discloses:
the geospatial-function predicate comprises an intersection predicate [Barrera – Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, an intersection predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating intersection predicates, as taught by Barrera [Paragraphs 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).

	As to claim 19:
	Cao as modified by Barrera discloses:
the first geography data object is a multi-point geography data object [Barrera - Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea), where the geography data object is an area, therefore, a multi-point object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating first geography data object as a multi-point geography data object, as taught by Barrera [Paragraphs 0112], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Cao nor Barrera appear to expressly disclose the second geography data object is a single-point geography data object. 
Yu discloses:
the second geography data object is a single-point geography data object [Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area; Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, where the first geography data object is the Manhattan.Bound area, hence, a multi-point object, and the second geography data object is the taxi.pickup point, therefore, a single-point]. 


As to claim 22:
Cao as modified by Barrera discloses interval joins, and all the other limitations as set forth in the rejections of claim 21 above, but neither Cao nor Barrera appear to expressly disclose both the first and second geography data objects are multi-point geography data objects; and the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object.
Yu discloses:
both the first and second geography data objects are multi-point geography data objects [Paragraph 0027 teaches optimizing spatial query operators including spatial joins; Paragraph 0081 teaches find the area landmarks that lie within Manhattan, therefore, both first and second geography data objects are multi-point geography data objects; Paragraph 0082 teaches ST_WITHIN(A.boundary, ManhattanBound)]; and 
the one or more coordinates of the second geography data object comprise a bounding polygon of the second geography data object [Paragraph 0082 teaches ST_WITHIN(A.boundary, ManhattanBound), therefore, the bounding polygon of the area, and the bounding polygon of Manhattan].


As to claim 23:
	Cao as modified by Barrera discloses:
the geospatial-function predicate comprises a containment predicate [Barrera – Paragraph 0117 teaches dbo.CONTAINS(Resume, ‘Distributed Database’), therefore, a containment predicate; Paragraph 0118 teaches containment function will be rewritten];
the first geography data object is a multi-point geography data object [Barrera - Paragraph 0112 teaches a query example including a geospatial function join, st_Intersects(s.Coverage, @inputArea), where the geography data object is an area, therefore, a multi-point object].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating containment predicates, and the first geography data object is a multi-point geography data object, as taught by Barrera [Paragraphs 0111, 0112, 0117], because both applications are directed to query optimization; by including various types of predicates, 
Neither Cao nor Barrera appear to expressly disclose the second geography data object is a single-point geography data object. 
Yu discloses:
the second geography data object is a single-point geography data object [Paragraph 0036 teaches example retrieves NYC taxi trip pickup points that are within Manhattan area; Paragraph 0037 teaches query 1 declares a spatial range query using the ST_WITHIN(taxi.pickup, Manhattan.Bound) geospatial-function, where the first geography data object is the Manhattan.Bound area, hence, a multi-point object, and the second geography data object is the taxi.pickup point, therefore, a single-point]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including the second geography data object is a single-point geography data object, as taught by Yu [Paragraphs 0036, 0037], because the applications are directed to query optimization; by simplifying the operations by including joins, the operators are optimized with leads to the creation of more efficient execution plans (See Yu Para [0027]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera, in view of Yu et al. (U.S. Application No. 2019/0286635) hereinafter Yu, and further in view of Chawda et al. (U.S. Application No. 2014/0297585) hereinafter Chawda.
As to claim 6:
Cao as modified by Barrera discloses:
a geospatial-function predicate [Barrera - Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating geospatial-function predicates, as taught by Barrera [Paragraphs 0006, 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Cao nor Barrera nor Yu appear to expressly disclose a within-distance predicate.
Chawda discloses:
a within-distance predicate [Paragraph 0014 teaches spatial predicates to locate establishments within seven kilometers of a hospital and that overlaps with a residential area, therefore, locating objects within a distance; Paragraph 0017 teaches spatial query can include a request that is deemed true if any point in r1 is within a distance d of any point in r2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a within-distance predicate, as taught by Chawda [Paragraph 0014, 0017], because the applications are directed to query optimization; the inclusion of an additional type of geospatial-function predicate, including a within-distance function, is a simple substitution of one known element for another to obtain predictable results.

Cao as modified by Barrera discloses:
a geospatial-function predicate [Barrera - Paragraph 0006 teaches query includes an original predicate; Paragraph 0111 teaches dbo.st_Intersects(@p1 dbo.Geom, @p2 dbo.Geom), therefore, a geospatial-function join with a geospatial-function predicate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by incorporating geospatial-function predicates, as taught by Barrera [Paragraphs 0006, 0111], because both applications are directed to query optimization; by including various types of predicates, simplification of a wider range of query operations is enabled, thereby incorporating alternative implied predicates, to obtain the best solution for the query, such that a total evaluation cost is significantly reduced (See Barrera Para [0006]).
Neither Cao nor Barrera nor Yu appear to expressly disclose a within-distance predicate.
Chawda discloses:
a within-distance predicate [Paragraph 0014 teaches spatial predicates to locate establishments within seven kilometers of a hospital and that overlaps with a residential area, therefore, locating objects within a distance; Paragraph 0017 teaches spatial query can include a request that is deemed true if any point in r1 is within a distance d of any point in r2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a within-distance predicate, as taught by Chawda [Paragraph 0014, 0017], because the applications are directed to query optimization; the inclusion of an additional type .
Claims 10, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (U.S. Application No. 2019/0114295) hereinafter Cao, in view of Barrera et al. (U.S. Application No. 2005/0210023) hereinafter Barrera, and further in view of Chawda et al. (U.S. Application No. 2014/0297585) hereinafter Chawda.
As to claim 10:
Cao as modified by Barrera discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the interval join comprises a one-dimensional interval join.
	Chawda discloses:
the interval join comprises a one-dimensional interval join [Paragraph 0034 teaches a join query where R1 overlaps R2, and R2 overlaps R3, where R1, R2, and R3 are relations, including two-sided interval joins; Paragraph 0035 teaches a join query that states R1 overlaps R2, and R2 overlaps R3, where all relations can be replicated with a suitable function f, including one-dimensional (1D) partitions, where the rectangle can be replicated to all partition cells right of a given bounding rectangle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional interval join, as taught by Chawda [Paragraph 0034], because the applications are directed to query optimization; the inclusion of an additional type of join, including a two-sided interval join, is a simple substitution of one known element for another to obtain predictable results.



As to claim 20:
Cao as modified by Barrera discloses all the limitations as set forth in the rejections of claim 11 above, but does not appear to expressly disclose the interval join comprises a one-dimensional interval join.
	Chawda discloses:
the interval join comprises a one-dimensional interval join [Paragraph 0034 teaches a join query where R1 overlaps R2, and R2 overlaps R3, where R1, R2, and R3 are relations, including two-sided interval joins; Paragraph 0035 teaches a join query that states R1 overlaps R2, and R2 overlaps R3, where all relations can be replicated with a suitable function f, including one-dimensional (1D) partitions, where the rectangle can be replicated to all partition cells right of a given bounding rectangle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional interval join, as taught by Chawda [Paragraph 0034], because the applications are directed to query optimization; the inclusion of an additional type of join, including a two-sided interval join, is a simple substitution of one known element for another to obtain predictable results.

As to claim 24:

	Chawda discloses:
the interval join comprises a one-dimensional interval join [Paragraph 0034 teaches a join query where R1 overlaps R2, and R2 overlaps R3, where R1, R2, and R3 are relations, including two-sided interval joins; Paragraph 0035 teaches a join query that states R1 overlaps R2, and R2 overlaps R3, where all relations can be replicated with a suitable function f, including one-dimensional (1D) partitions, where the rectangle can be replicated to all partition cells right of a given bounding rectangle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cao, by including a one-dimensional interval join, as taught by Chawda [Paragraph 0034], because the applications are directed to query optimization; the inclusion of an additional type of join, including a two-sided interval join, is a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
The following is in response to arguments filed on December 14, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.

Claim Rejections - 35 USC § 101
	In regards to claims 1, 11, and 21, Applicant argues that “each independent claim, at least as currently amended, is directed to a practical application of any abstract idea that may be recited in the claim”, where “the recitation of a practical application is further demonstrated by the current amendment to include “a first geography data object of a first relation and a second geography object of a second relation”, as well as the recitation that “the interval-join predicate compares a bounding polygon of the first geography data object to one or more coordinates of the second geography data object””, and more specifically, that “the application of complex geospatial-function predicates to complex data objects (such as geography data objects), as well as processing that operates on a “bounding polygon” of at least one of those complex data objects, is clearly a practical application of any abstract idea that it may involve, and well beyond the capabilities of the human mind, whether using pen and paper or not”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear from Applicant’s arguments, nor the claims, as presently presented, how the judicial exception is integrated into a practical application.  
Examiner respectfully points out that the element “a first geography data object of a first relation and a second geography object of a second relation” as recited in the claim, as presently presented, is part of the “obtaining” limitation.  As described in the 101 rejections of claim 1 above, the “obtaining” limitation, which specifically recites “obtaining a query plan for a query, the query plan comprising a geospatial-function join that applies a geospatial-function predicate to a first geography data object of a first relation and a second geography data object of a second relation” amounts to data-gathering steps, and is considered to be insignificant extra-solution activity.  Data-gathering steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). This limitation does not integrate the judicial exception into a practical application.
Furthermore, Examiner respectfully points out that the element “the interval-join predicate compares a bounding polygon of the first geography data object to one or more coordinates of the second geography data object” as recited in the claim, as presently presented, is part of the “identifying” limitation.  As described in the 101 rejections of claim 1 above, the “identifying” limitation, which specifically recites “identifying an interval-join predicate that is implied by the geospatial-function predicate of the geospatial-function join, the interval-join predicate comparing a bounding polygon of the first geography data object to one or more coordinates of the second geography data object”, is a mental process, since it encompasses the user mentally, or manually with the aid of pen and paper, analyzing and identifying an interval expression or join implied by the geospatial-function predicate, that compares a bounding polygon object to coordinates of a second object.  Therefore, this limitation is part of the abstract idea.
Moreover, Examiner respectfully points out that a step that is limited to a particular data source (such as the Internet) or a particular type of data (such as geography data objects) is considered a field of use limitation. Limiting the abstract idea to a specific data type, or limiting application of the abstract idea to a specific type of data, is simply an attempt to limit the use of the abstract idea to a particular technological environment, and does not integrate the abstract idea into a practical application.  Rejections under 35 USC § 101 are hereby sustained.

Claim Rejections - 35 USC § 103
In regards to claim 1, Applicant argues that “Barrera does not teach the limitations of claim 1 as currently amended”, because “Barrera does not disclose replacing a geospatial-function join by “a single interval join [and a filter that applies the geospatial-function]”, See, e.g., 3/24/2021 Notice of Allowance of U.S. Application No. 16/944,049”.

Furthermore, Examiner respectfully submits that the claim as presently presented, requires “the geospatial-function join [to be] replaced with a single interval join”, or in other words, joining a single interval or range condition.  However, the claim as presently presented does not preclude to have other kinds of joins, since it recites a “single interval join”.  Examiner respectfully submits that Barrera’s rewrite of the st_Intersects() predicate contains only one interval join, as follows.
Barrera [Paragraph 0112] teaches an example of query rewriting, where the geospatial function st_Intersects() will be rewritten or replaced with an interval join with implied predicates, as the JOIN GetRanges(stBoundingBox(@p2,5,5)) r ON t1.key BETWEEN (r.keymin and r.keymax), which is a join that contains a range or interval in the join ON clause, as t1.key BETWEEN (r.keymin and r.keymax), and therefore, it is an interval join.  Examiner respectfully notes that the second join (JOIN GetAncestors(stBoundingBox (@a_geometry, 5,5) r ON t2.key = r.key) does not recite an interval or range in the join ON clause, but t2.key = r.key, hence, the second join is not an interval join.  Therefore, Barrera discloses “replacing the geospatial-function join with a single interval join”.  Rejections under 35 USC § 103 are hereby sustained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
sAny inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169